Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                        Case No.:
 CRAIG YOUNG,

        Plaintiff,

 v.


 LIBERTY LIFE ASSURANCE
 COMPANY OF BOSTON,

        Defendant.
                                                /

                         COMPLAINT FOR DISABILITY BENEFITS

        Plaintiff, Craig Young, by and through undersigned counsel hereby files his Complaint

 against Defendant, Liberty Life Assurance Company of Boston, and says:

                                I. JURISDICTION AND VENUE

        1.      Plaintiff’s claims are filed pursuant to the Employee Retirement Income Security

 Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction exists pursuant to 29 U.S.C. §

 1132(f) and venue is proper pursuant to 29 U.S.C. § 1132(e).

                                            II. PARTIES

        2.      Plaintiff, Craig Young (“Mr. Young”), is a citizen of the United States and was at

 all times relevant a participant of the long-term disability policy (“long-term disability policy”) at

 issue. Defendant, Liberty Life Assurance Company of Boston (hereinafter “Liberty” or

 “Defendant”), is the insurer and claims administrator of the long-term disability policy at issue, is

 a foreign corporation authorized to do business in Florida and can be found in the Southern District

 of Florida.
Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 2 of 6



                                             III.    FACTS

         3.      At all times material to this action there was in full force and effect a group long-

  term disability insurance policy constituting binding contract of insurance between the parties.

  This policy was underwritten and administered by Defendant.

         4.      At all times material, Defendant operated under an inherent structural conflict of

  interest because of its dual role as administrator of claims all while serving as the insurance

  company paying benefits out of its own assets.

         5.      Mr. Young was employed with National Gypsum Company, Inc. as an Electrical
                 Technician.

  By virtue of his employment at National Gypsum Company, Inc., Mr. Young was an eligible

  participant of the long-term disability policy at all times material to this action.

         6.      The purpose of the long-term disability policy was to provide Mr. Young a monthly

  benefit in the event that he became disabled (“long-term disability benefits”).

         7.      The long-term disability policy defines Disability, or Disabled, in pertinent part, as

  follows:

  “Disability” or “Disabled” means:

        1. For Persons other than pilots, co-pilots, and crewmembers of an aircraft:
           i.   That during the Elimination Period and the next 24 months of Disability the Covered
                Person, as a result of Injury or Sickness, is unable to perform the Material and
                Substantial Duties of his Own Occupation; and
          ii.   Thereafter, the Covered Person is unable to perform, with reasonable continuity, the
                Material and Substantial Duties of Any Occupation.
        2. With respect to Covered Persons employed as pilots, co-pilots and crewmembers of an
        aircraft:

 “Disability” or “Disabled” means as a result of Injury of Sickness the Covered Person is unable
 to perform the Material and Substantial Duties of Any Occupation.




                                                     2
Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 3 of 6



         7.      Mr. Young suffers from chronic systolic heart failure, Non-Ischemic

 Cardiomyopathy, heart failure, peripheral neuropathy, cirrhosis of the liver, pitting edema and

 chronic gout.

         8.      Mr. Young has been unable to perform one or more of the essential duties of his

 own occupation, or any occupation; Mr. Young is disabled under the terms of the long-term

 disability policy.

         9.      Mr. Young was forced to discontinue working on or around November 3, 2015 due

 to his disabling conditions.

         10.     In accordance with the procedures set forth by the long-term disability policy, Mr.

 Young notified Defendant that he was disabled.

         11.     Defendant acknowledged Mr. Young’s disability and accepted liability by paying

 long-term disability benefits effective February 11, 2016.

         12.     Defendant terminated Mr. Young’s claim for long- term disability benefits effective

 May 15, 2018.

         13.     Mr. Young appealed Defendant’s decision to terminate his long-term disability

 benefits.

         14.     Defendant denied Mr. Young’s appeal and communicated its decision via letter

 dated October 17, 2018.

         15.     Mr. Young exhausted his appeals under ERISA.

         16.     In terminating Mr. Young’s long-term disability benefits, Defendant deemphasized

 medical evidence favoring disability and instead relied on the views of its own medical consultants.

         17.     The termination of Mr. Young’s disability benefits was a breach of the terms of the

 long-term disability policy, and the decision was wrong and arbitrary and capricious.


                                                  3
Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 4 of 6



        18.     Defendant’s termination of Mr. Young’s long-term disability benefits breached the

 fiduciary duties owed to Mr. Young under ERISA. Defendant further failed to discharge its duties

 in respect to discretionary claims processing solely in the interests of Mr. Young as a participant

 of the long-term disability policy.

                    IV. COUNT I: LONG-TERM DISABILITY BENEFITS

        Plaintiff incorporates the allegations contained in Paragraphs 1 through 18 as if fully stated

 herein and says further that:

        19.     Plaintiff is entitled to certain benefits of the policy consisting of past long-term

 disability benefits including prejudgment interest, retroactive to the day benefits were terminated

 pursuant to 29 U.S.C. §1132(a)(1)(B).

        20.     Plaintiff is entitled to the benefits identified herein because:

                a. the benefits are permitted benefits under the policy;

                b. Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                c. Plaintiff has not waived or otherwise relinquished his entitlements to the

                    benefits.

        21.     Defendant has refused to pay the benefits sought by Mr. Young, ignoring the

 medical records and clear opinions of his treating physicians.

                       V. COUNT II: WAIVER OF PREMIUM BENEFITS

        Plaintiff incorporates the allegations contained in Paragraphs 1 through 21 as if fully stated

 herein and says further that:

        22.    Plaintiff is entitled to certain benefits of the policy consisting of waiver of premium

 benefits including prejudgment interest, retroactive to the day benefits were denied pursuant to 29

 U.S.C. §1132(a)(1)(B).

        23.    Plaintiff is entitled to the benefits identified herein because:
                                                   4
Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 5 of 6




                 a. the benefits are permitted benefits under the life insurance policy;

                 b. Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                 c. Plaintiff has not waived or otherwise relinquished his entitlements to the

                     benefits.

        24.      Defendant has refused to pay the benefits sought by Mr. Young, disregarding the

 medical records and clear opinions of her attending physicians evidencing disability.

                                  VI.   COUNT II: ATTORNEY’S FEES

         Plaintiff incorporates the allegations contained in Paragraph 1 through 24 as if fully stated

  herein and says further that:

        25.      To the extent that Defendant violated any provisions of Subchapter I of Title 29,

 Chapter 18 of the United States Code, Plaintiff is entitled to reasonable attorney’s fees and costs

 of this action pursuant to 29 U.S.C. §1132(g)(1).




                                                    5
Case 1:18-cv-24980-MGC Document 1 Entered on FLSD Docket 11/29/2018 Page 6 of 6



                                    VII. RELIEF REQUESTED

         Plaintiff incorporates the allegations contained in Paragraph 1 through 25 as if fully stated

  herein and says further that:

        26.      As a result of the acts and/or omissions of Defendant as alleged herein, Defendant

 owes Plaintiff unpaid long-term disability benefits, plus interest.

        27.      Defendant is also liable for Plaintiff’s attorney’s fees and the costs of litigation in

 an amount to be proven at trial.

        28.      Defendant is also liable to place Plaintiff in the position she would have enjoyed

 under the policy had she not been wrongfully denied benefits by Defendant.

                                     VIII.     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Craig Young, prays for a judgment against Defendant for the

  relief as plead herein and for such other relief as this Honorable Court deems just and proper.

                      Respectfully submitted this 29th day of November, 2018.

                                         BY: _/s/ Bryn Natland
                                         Bryn Natland (FBN. 86604)
                                         bryn@longtermdisability.net
                                         Edward Philip Dabdoub (FBN. 45685)
                                         eddie@longtermdisability.net
                                         DABDOUB LAW FIRM, P.A.
                                         1600 Ponce de Leon Blvd., Suite 1205
                                         Miami, Florida 33134
                                         Tel: (305) 754-2000
                                         Fax: (305) 754-2007

                                         Attorneys for Plaintiff, Craig Young




                                                    6
